DETAILED ACTION
This is a first office action in response to application No. 16/978,999 filed on 09/08/2020, in which claims 1 - 6, 9 and 12 - 24 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 6 and 9, are objected to because of the following informalities: In claims 6 and 9, recite “optionally” it is not clear if this is a positive recitation.. Appropriate correction is required. 
3.	Claims 6, 9 and 20 are objected to in the recitation claim 6, “CPI, PEI and PEEK”, claim 9, recites “PET and PC” and claim 20, recited “CPI, PEI, PC and PEEK”, should not be used without at least once fully setting forth what they are used for. Appropriate correction is required. 
Claim Rejections - 35 USC §102
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 - 5, 9, 14 - 16, 18 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne “US 2012/0169664”. IDS 
Re-claim 1, Milne teaches a method of manufacturing a transparent conductive film for a touch sensitive panel, (par. [0001]) comprising: 
providing a layered structure (fig. 1; 11, 12 and 13) comprising a plurality of homogeneous layers (fig. 1; 11, 12 and 13 and par. [0033] FIG. 1 shows the substrate used for a typical two layer capacitive touch panel…) which include at least a first transparent conductive layer, (fig. 1; 12) a second transparent conductive layer (fig. 1; 13), (par. [0033] …A layer that is both transparent and electrically conducting is applied to both sides 12, 13 of the substrate…) and a transparent support substrate (fig. 1; 11 and par. [0033] The substrate 11 is transparent and may be rigid and made of glass or other inorganic transparent material…) between the first transparent conductive layer (fig. 1; 12) and the second transparent conductive layer, (fig. 1; 13) the transparent support substrate (fig. 1; 11) being the thickest layer of the layered structure; (fig. 1 and par. [0033] …The thickness of the substrate can range from a fraction of a mm to many mm.) 
forming an electrode pattern (par. [0003] an XY array of sensing electrodes is formed in layers of transparent conducting material…) in the first transparent conductive 
the laser beam (fig. 4; 44) and transparent support substrate (fig. 1; 11 and fig. 4; 41) are configured such that the laser beam energy density is reduced by 50% or more by the transparent support substrate. (par. [0036]; lines 10 - 18)
Re-claim 2, Milne teaches wherein the laser beam (fig. 4; 44) and transparent support substrate (fig. 1; 11 and fig. 4; 41) are configured such that the laser beam energy density is reduced by 75% or more by the transparent support substrate. (par. [0036]; lines 10 - 18)
Re-claim 3, Milne teaches forming an electrode pattern (par. [0003] an XY array of sensing electrodes is formed in layers of transparent conducting material…) in the second transparent conductive layer (fig. 1; 13) by laser ablation of the second transparent layer by a laser beam (fig. 4; 47) incident on the second transparent layer (fig. 1; 13) from a side of the transparent support substrate (fig. 1; 11 and fig. 4; 41) on which the second transparent layer is provided. (fig. 4 and par. [0036]; lines 17 - 25)
Re-claim 4, Milne teaches wherein the steps of forming the electrode pattern (par. [0003] an XY array of sensing electrodes is formed in layers of transparent conducting material…) in the first transparent conductive layer (fig. 1; 12) and forming 
Re-claim 5, Milne teaches wherein the wavelength of the laser beam is ultraviolet. (par. [0015])
Re-claim 9, Milne teaches wherein the wavelength of the laser beam is from 200 nm to 300 nm: optionally, wherein the wavelength of the laser beam is 266 nm (par. [0015])
optionally, wherein the transparent support substrate (fig. 1; 11) comprises one of PET and PC. (par. [0033] FIG. 1 shows the substrate used for a typical two layer capacitive touch panel. The substrate 11 is transparent and may be rigid and made of glass or other inorganic transparent material (eg silica) or may be flexible and made of a polymer such as Polyester (PET) or polycarbonate (PC)….)
Re-claim 14, Milne teaches wherein the thickness of the transparent support substrate (fig. 1; 11) is from 0.01 mm to 0.15 mm. (par. [0033] … The thickness of the substrate can range from a fraction of a mm to many mm….) 
Re-claim 15, Milne teaches wherein the first and/or second transparent conductive layers (fig. 1; 12 & 13) are formed from ITO. (par. [0033]; lines 7 - 13)
Re-claim 16, Milne teaches wherein the first and/or second transparent conductive layers (fig. 1; 12 & 13) are formed from nanowires, carbon nanotubes or carbon nanobuds. (par. [0033]; lines 12 - 13)
Re-claim 18, Milne teaches wherein the first and/or second transparent conductive layers (fig. 1; 12 & 13) are attached directly to the transparent support substrate (fig. 1; 11). (see fig. 1)
Re-claim 24, Milne teaches a transparent conductive film for a touch sensitive panel, (par. [0001]) having a layered structure (fig. 1; 11, 12 and 13) comprising: 
a plurality of homogenous layers (fig. 1; 11, 12 and 13 and par. [0033] FIG. 1 shows the substrate used for a typical two layer capacitive touch panel…) which include at least a first transparent conductive layer, (fig. 1; 12) a second transparent conductive layer, (fig. 1; 13) and a transparent support substrate (fig. 1; 11) between the first transparent conductive layer (fig. 1; 12) and the second transparent conductive layer, (fig. 1; 13)
the transparent support substrate (fig. 1; 11) being the thickest layer of the layered structure; (fig. 1 and par. [0033] …The thickness of the substrate can range from a fraction of a mm to many mm) wherein the transparent support layer (fig. 1; 11) comprises one of CPI, PEI, PC and PEEK. (par. [0033] FIG. 1 shows the substrate used for a typical two layer capacitive touch panel. The substrate 11 is transparent and may be rigid and made of glass or other inorganic transparent material (eg silica) or may be flexible and made of a polymer such as Polyester (PET) or polycarbonate (PC)….)
Claim Rejections - 35 USC §103
7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 6 and 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Milne “US 2012/0169664” in view of Majumdar “US 2014/0242525”.
Re-claim 6, Milne teaches wherein the wavelength of the laser beam is from 300 nm to 400 nm: optionally, wherein the wavelength of the laser beam is 355 nm (par. [0015])
Milne does not explicitly teach optionally, wherein the transparent support substrate (fig. 1; 11) comprises one of CPI, PEI and PEEK.
However, Majumdar teaches optionally, wherein the transparent support substrate comprises one of CPI, PEI and PEEK. (par. [0053]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Majumdar to provide a flexible plastic substrate is a polyester because of its superior mechanical and thermal properties as well as its availability in large quantity at a moderate price. (par. [0056]) 

Re-claim 12, Milne teaches all the limitations of claim 1 but Milne does not explicitly teach wherein the laser beam is produced by a diode-pumped solid state laser.
However, Majumdar teaches wherein the laser beam is produced by a diode-pumped solid state laser. (par. [0080]; Typical lasers suitable for this purpose include, for example, ….diode-pumped solid state lasers)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Majumdar for patterning conductive polymers that will create optically acceptable patterns, by robust, manufacturable ways that can be incorporated in high quality displays. (par. [0012]) 

Re-claim 13, Milne teaches all the limitations of claim 1 but Milne does not explicitly teach wherein the energy density of the laser beam at the surface of the substrate is from 0.5 Jcm-2 to 1 Jcm-2. 
However, Majumdar teaches wherein the energy density of the laser beam at the surface of the substrate is from 0.5 Jcm-2 to 1 Jcm-2. (par. [0080]; lines 14 - 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Majumdar for patterning conductive polymers that will create optically acceptable patterns, by robust, manufacturable ways that can be incorporated in high quality displays.(par. [0012])

9.	Claims 17 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Milne “US 2012/0169664” in view of Chan “US 2015/0370374”. 
Re-claim 17, Milne teaches all the limitations of claim 1 but Milne does not explicitly teach wherein the first and/or second transparent conductive layers have an ablation threshold of from 0.5 Jcm-2 to 1 Jcm-2. 
However, Chan teaches wherein the first and/or second transparent conductive layers have an ablation threshold (par. [0047]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chan so as to simplify the fabrication of such panels and reducing their cost. (par. [0077])
Chan does not explicitly teach the ablation threshold of from 0.5 Jcm-2 to 1 Jcm-2. As set forth in MEPE 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Re-claim 20, Milne does not explicitly teach wherein the layered structure is unwound from a first reel prior to forming to the electrode pattern. 
However, Chan teaches wherein the layered structure is unwound from a first reel prior to forming to the electrode pattern. (par. [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chan so as to simplify the fabrication of such panels and reducing their cost. (par. [0077])
Re-claim 21, Milne does not explicitly teach wherein the layered structure is unwound onto a second reel after forming the electrode pattern. 
However, Chan teaches wherein the layered structure is unwound onto a second reel after forming the electrode pattern. (par. [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chan so as to simplify the fabrication of such panels and reducing their cost. (par. [0077])
Re-claim 22, Milne teaches wherein in the step of forming the electrode pattern, (par. [0003] an XY array of sensing electrodes is formed in layers of transparent conducting material…) the transparent support substrate (fig. 1; 11) the transparent support substrate is driven relative to the laser beam in two directions. (e.g. figs. 4 – 5 and par. [0037]) 
Milne does not explicitly teach the transparent support substrate is driven relative to the laser beam in a sub-scanning direction and the laser beam is driven relative to the transparent support substrate in a main-scanning direction.
Therefore, based on the teachings of Milne by not including the transparent support substrate is driven relative to the laser beam in a sub-scanning direction and the laser beam is driven relative to the transparent support substrate in a main-scanning direction is a matter of obvious design choice in a manufacturing of touch panel. 

Re-claim 23, Milne does not explicitly teach wherein the sub-scanning direction is substantially vertical. 
However, based on the teachings of Milne by not including wherein the sub-scanning direction is substantially vertical is a matter of obvious design choice in a manufacturing of touch panel. 
The motivation would have been to improve in manufacture of touch panels, two conductive layers of a two layer projective touch panel. 
10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Milne “US 2012/0169664” in view of Inoue “US 2014/0338960”.
Re-claim 19, Milne teaches wherein the first and/or second transparent conductive layers (fig. 1; 12 & 13) are attached to the transparent support substrate (fig. 1; 11) 
Milne does not explicitly teach a transparent adhesive layer. 
However, Inoue teaches a transparent adhesive layer. (par. [0167] For example, a film on which the shield layer 64 is provided may be bonded to the first transparent conductive element 1 via a transparent adhesive layer…. a shield layer 64 may be provided on the second transparent conductive element 2.)

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626      
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                          5/25/21B